United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.A., Appellant
and
U.S. POSTAL SERVICE, MOUNT VERNON
POST OFFICE, Mount Vernon, WA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-1371
Issued: November 13, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On April 8, 2008 appellant filed a timely appeal from a March 28, 2008 merit decision of
the Office of Workers’ Compensation Programs, denying her claim for fact of injury. Pursuant
to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has established that she sustained an injury in the
performance of duty.
FACTUAL HISTORY
On February 2, 2008 appellant, then a 51-year-old distribution clerk, filed an
occupational disease claim alleging that around November 1, 2007 she noticed pain in both her
thumbs. She reported that she sorts mail and uses her thumbs to place mail in its correct slot.
Appellant did not miss work and continued her regularly assigned tasks with the use of a thumb
brace.

By letter dated February 25, 2008, the Office advised appellant that the evidence
submitted was not sufficient to establish her claim on the grounds that no diagnosis had been
provided by a physician. In response to this letter, appellant submitted several medical reports
and progress notes from Dr. Paul C. Creelman, Board-certified in family medicine.
During her initial consultation with Dr. Creelman, on January 17, 2008, appellant
described her condition as tenderness in both thumbs “associated with marked increased
repetitive motion at the [employing establishment]” during the months of November and
December. Dr. Creelman diagnosed bilateral thumb flexor tendinitis. He also noted tenderness
in both thumb tendons and anterior popping of the left thumb, recommending bilateral thumb
splints and immobilization of the thumb for two to four weeks.
On January 28, 2008 appellant reported improvement of her thumb pain. Dr. Creelman’s
progress notes showed persisting tenderness in appellant’s thumbs and recommended continued
immobilization or a gentle range of motion. In progress notes dated February 11, 2008, he
further documented moderate stiffness in both thumbs but no flexor tenderness. Dr. Creelman
recommended that appellant continue using splints at work and increase her range of motion.
In a duty status report and progress notes dated March 10, 2008, Dr. Creelman noted that
appellant had active trigger limitation and an inability to actively flex both her thumbs. He
further referred appellant to Dr. Jonathan Shafer to discuss a steroid injection.
Additionally, in response to the Office’s request for further information, appellant
submitted a letter and medical report dated February 13, 1985 from Dr. Jeffrey Rindal stating
that appellant “stays in good physical condition” and could “medically perform” all required
duties as a postal clerk. Appellant also submitted a memorandum dated February 21, 2008 from
the employing establishment stating her primary employment duties as “casing, sorting and
walling flats and letters” and that she performed these duties for approximately six to eight hours
a day.
In a decision dated March 28, 2008, the Office denied appellant’s claim for an
occupational disease, finding that, while appellant filed a timely claim and established that she
was an injured federal employee, she did not demonstrate that her condition was caused by
employment-related factors.
LEGAL PRECEDENT
An employee seeking compensation under the Federal Employees’ Compensation Act1
has the burden of establishing the essential elements of her claim by the weight of the reliable,
probative and substantial evidence,2 including that she is an “employee” within the meaning of

1

5 U.S.C. §§ 8101-8193.

2

J.P., 59 ECAB ___ (Docket No. 07-1159, issued November 15, 2007); Joseph M. Whelan, 20 ECAB 55,
57 (1968).

2

the Act3 and that she filed her claim within the applicable time limitation.4 The employee must
also establish that she sustained an injury in the performance of duty as alleged and that her
disability for work, if any, was causally related to the employment injury.5
To establish that an injury was sustained in the performance of duty in a claim for
occupational disease, an employee must submit: (1) a factual statement identifying employment
factors alleged to have caused or contributed to the presence or occurrence of the disease or
condition; (2) medical evidence establishing the presence or existence of the disease or condition
for which compensation is claimed; and (3) medical evidence establishing that the diagnosed
condition is causally related to the employment factors identified by the employee.6
Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence. Rationalized medical
opinion evidence is medical evidence which includes a physician’s rationalized opinion on
whether there is a causal relationship between the employee’s diagnosed condition and the
compensable employment factors.7
ANALYSIS
The Office accepted that appellant was a federal employee, that she timely filed her claim
for compensation benefits, and that she uses her thumbs to sort mail as alleged. The issue,
therefore, is whether appellant submitted sufficient medical evidence to establish that her
claimed occupational disease, tendinitis, was caused by her employment as a distribution clerk.
The Board finds the submitted evidence insufficient to establish that appellant’s injury
was caused by her employment. Appellant submitted several statements claiming that her injury
was caused by repetitive sorting tasks during employment. However, these statements are
insufficient to establish causation. The fact that appellant believes her condition was caused by
employment is not sufficient to meet the causation burden of proof.8 Meeting this burden of

3

See M.H., 59 ECAB ___ (Docket No. 08-120, issued April 17, 2008); Emiliana de Guzman (Mother of Elpedio
Mercado), 4 ECAB 357, 359 (1951); see 5 U.S.C. § 8101(1).
4

R.C., 59 ECAB ___ (Docket No. 07-1731, issued April 7, 2008); Kathryn A. O’Donnell, 7 ECAB 227, 231 (1954);
see 5 U.S.C. § 8122.
5

G.T., 59 ECAB ___ (Docket No. 07-1345, issued April 11, 2008); Elaine Pendleton, 40 ECAB 1143, 1145 (1989).

6

See Roy L. Humphrey, 57 ECAB 238, 241 (2005); Ruby I. Fish, 46 ECAB 276, 279 (1994).

7

I.J., 59 ECAB ___ (Docket No. 07-2362, issued March 11, 2008); Victor J. Woodhams, 41 ECAB 345,
352 (1989).
8

See Dennis M. Mascarenas, 49 ECAB 215, 218 (1997).

3

proof requires a physician’s medical rationale explaining the nature of the relationship between
the diagnosed condition and the factors of employment.9
Appellant further submitted a preemployment report from Dr. Rindal, who concluded that
appellant was in good health and able to perform her employment duties. This report does not
constitute sufficient medical evidence, as it merely concerns appellant’s fitness for duty.
Specifically, it predates both appellant’s employment and the diagnosed injury and therefore
does not address the applicability of appellant’s current employment factors to her injury.
Finally, appellant submitted several medical reports from Dr. Creelman, who diagnosed
appellant’s condition as bilateral thumb flexor tendinitis in an initial report dated
January 17, 2008. Dr. Creelman noted that the condition was “associated with marked increased
repetitive motion at the [employing establishment].” However, he did not offer any medical
rationale to explain the employment relationship to appellant’s injury. Thus, this report is of
little probative value. Moreover, because Dr. Creelman neither addressed the issue of causation
in any of his other medical reports, progress notes, nor duty status reports, they too are of little
probative value.10
CONCLUSION
The Board finds that appellant has not established that she sustained an injury in the
performance of duty.

9

See Victor J. Woodhams, supra note 7.

10

See Robert Broome, 55 ECAB 339 (2004); Linda I. Sprague, 48 ECAB 386 (1997).

4

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated March 28, 2008 is affirmed.11
Issued: November 13, 2008
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

11

The Board notes following the issue of the Office’s March 28, 2008 decision appellant submitted additional
evidence. Pursuant to 20 C.F.R. § 501.2(c), the Board is precluded from reviewing evidence for the first time on
appeal. However, appellant may resubmit evidence to the Office with a formal, written request for reconsideration
under 5 U.S.C. § 8128(a) and 20 C.F.R. § 10.606.

5

